Citation Nr: 0609226	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-36 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to November 24, 2003 
for the grant of service connection for degenerative joint 
disease of the right forefoot with hammertoe. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from April 1977 to 
September 1979.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2004, a 
statement of the case was issued in September 2004, and a 
substantive appeal was received in October 2004.  A Board 
videoconference hearing was held in February 2006. 

In his hearing testimony, the veteran raised new claims of 
entitlement to service connection for his left knee 
disability and right leg fracture, both to include as 
secondary to his service-connected degenerative joint disease 
of the right forefoot with hammertoe.  Thus, these claims are 
referred back to the RO for necessary action. 


FINDING OF FACT

The veteran did not file a formal or informal claim of 
entitlement to service connection for any right foot 
disability, to include degenerative joint disease of the 
right forefoot with hammertoe, prior to November 24, 2003.


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
November 24, 2003, for the grant of service connection for 
degenerative joint disease of the right forefoot with 
hammertoe have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. 
§§ 3.151, 3.155, 3.400 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision and statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in a 
December 2003 VCAA letter, the veteran was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the December 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 5, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in December 2003, which was prior to 
the April 2004 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves the issue of the effective date of the disability, 
VA believes that the Dingess/Hartman analysis must be 
analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish the effective date of the disability.  However, 
despite the inadequate effective date notice provided to the 
appellant in the initial stages of the claims process, he was 
informed of the applicable provisions of 38 C.F.R. § 3.400 in 
the statement of the case.  He has not pointed to any claim 
prior to the one received on November 24, 2003, nor does it 
appear that the veteran is even claiming that he filed an 
earlier claim.  Therefore, there is really no dispute to the 
essential facts in this case regarding the date of his claim 
for service connection.  Under these circumstances, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  The Board notes that the 
veteran is not claiming that a higher rating is warranted, so 
any question as to inadequate notice as to that element (as 
well as the other elements listed in Dingess) is not before 
the Board.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and a VA examination.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 

Analysis

The veteran contends that he is entitled to an effective date 
prior to November 24, 2003, for service connection for 
degenerative joint disease of the right forefoot with 
hammertoe.  The veteran asserts that since he had this 
disability at the time of his discharge from service and was 
not informed at that time of VA benefits, the effective date 
should be from the time he was released from service.  The 
statutory and regulatory guidelines for the determination of 
an effective date of an award of disability compensation are 
set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date the 
claim was received or the date entitlement arose, whichever 
is later.  See 38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a).  
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  38 C.F.R. § 3.155(a).

The veteran filed an application for compensation, which was 
date-stamped as received by the RO on November 24, 2003.  
There are no records in the file prior to November 24, 2003 
application.  Thus, there is no evidence that indicates any 
intent on the part of the veteran to apply for compensation 
for any right foot disability, including degenerative joint 
disease of the right forefoot with hammertoe as the benefit 
sought to be considered an informal claim.  See id.

The record contains no evidence that the veteran had ever 
expressed intent to seek service connection for any right 
foot disability prior to November 24, 2003.  His main 
contention appears to be that he was unaware that he could 
file a claim.  However, the Board is unaware of any legal 
basis for allowing an earlier effective date on that basis.  
The provisions of 38 C.F.R. § 3.400(b)(2) allow for 
assignment of an effective date the day following separation 
from active service if a claim is received within 1 year 
after separation from service.  The Board assumes that this 
one year grace period was adopted to allow discharged 
veterans a reasonable period of time to investigate and 
consider their options with regard to VA benefits, and ten to 
file the necessary claims for benefits.  The laws and 
regulations which govern VA benefits require that a claim be 
filed.  While the Board is sympathetic to the veteran's 
beliefs that an earlier effective date is warranted; under 
the circumstances, the Board is precluded by statute from 
assigning an effective date prior to November 24, 2003 for 
the granting of service connection for degenerative joint 
disease of the right forefoot with hammertoe.  Accordingly, 
the preponderance of the evidence is against the claim for an 
effective date earlier than November 24, 2003.


ORDER

The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


